      Case 2:07-cv-02513-GMS Document 2336 Filed 11/05/18 Page 1 of 2



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            Deputy County Attorneys
4           vigilj@mcao.maricopa.gov
            brancoj@mcao.maricopa.gov
5
     CIVIL SERVICES DIVISION
6    Security Center Building
     222 North Central Avenue, Suite 1100
7    Phoenix, Arizona 85004
     Telephone (602) 506-8541
8    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
9
     Attorneys for Defendant Paul Penzone
10

11                            UNITED STATES DISTRICT COURT

12                                  DISTRICT OF ARIZONA
13
     Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
14   on behalf of himself and all others
     similarly situated; et. al,
15
                                              SHERIFF PAUL PENZONE’S RESPONSE
                      Plaintiffs,             TO PLAINTIFFS’ MOTION TO EXTEND
16
                                              VICTIM COMPENSATION PROGRAM
     and                                      CLAIMS PERIOD
17
     United States of America,
18
                      Plaintiff-Intervenor,
19   v.
20   Paul Penzone, in his official capacity
     as Sheriff of Maricopa County,
21   Arizona, et. al.,
22                    Defendants.
23

24          Maricopa County Sheriff Paul Penzone takes no position regarding the merits of
25
     Plaintiff’s Motion to Extend Victim Compensation Program Claims Period. (Doc. 2321).
26
     But Sheriff Penzone clarifies the statement on Page 2 of the Motion that the “data” the
27

28   Maricopa County Sheriff’s Office provided to BrownGreer “included only names and


                                               1
      Case 2:07-cv-02513-GMS Document 2336 Filed 11/05/18 Page 2 of 2



1    dates of birth, not mailing addresses” because that was the only information available to
2    the Sheriff’s Office—not because the Sheriff or his Office sought to hinder these
3
     proceedings. The Sheriff has fully cooperated with Plaintiffs and BrownGreer to make
4
     sure they had the ability to reach as many people on the Track A list as possible. A list
5

6    the Sheriff stipulated to without objection.
7              RESPECTFULLY SUBMITTED this 5th day of November, 2018.
8

9                                                                WILLIAM G. MONTGOMERY
                                                                 MARICOPA COUNTY ATTORNEY
10

11                                                               BY: /s/ Joseph I. Vigil
                                                                     JOSEPH I. VIGIL, ESQ.
12                                                                   JOSEPH J. BRANCO, ESQ.
                                                                     Attorneys for Defendant Paul Penzone
13

14
                                                CERTIFICATE OF SERVICE
15
            I hereby certify that on November 5, 2018, I caused the foregoing document to be
16
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
17   served on counsel of record via the Court’s CM/ECF system.

18
     /s/J. Barksdale
19   S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Penzone Resp to Plaintiff Ext Time Vict Comp Fund 110518.docx


20

21

22

23

24

25

26

27

28


                                                                      2
